Detailed Action
Reasons for Allowance
Claims 1-11, 15-17, and 20-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach or render obvious the cumulative limitations with attention to the limitations which require a frame wherein the diameter of a first side of the frame is larger than that of the second when radially compressed, that the diameter of the frame at the second side be larger than that of the first when radially expanded, and that the struts be unitary members that extend from an inflow end of the frame to an outflow end of the frame. No existing art was found which contained a combination of these limitations. Prior art such as Conklin (U.S. 8,845,720) and Pintor et al. (U.S. 8,308,798) was found which discloses frames with collapsed and expanded diameters which do meet these limitations (Figs. 21 and 25 of Conklin and Figs. 5d and 5h of Pintor et al.), however the struts of these frames are not unitary members that extend from an inflow to an outflow end of the frame. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                         
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774